Citation Nr: 1818846	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-34 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant 




ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from March 1971 to March 1975.  The Veteran died in July 2011, and the appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs, Regional Office, located in Sioux Falls, South Dakota (RO), which denied the benefit sought on appeal. 

In November 2017, the appellant testified before the undersigned during a Board videoconference hearing.  A copy of the hearing transcript has been associated with the claims folder.   Following the hearing, the appellant submitted additional evidence in support of her claim with a waiver of initial RO consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The appellant seeks entitlement to service connection for the cause of the Veteran's death.  His death certificate lists diabetes mellitus, in part, as the cause of his death.  The appellant asserts that the Veteran developed diabetes mellitus as result of his exposure to herbicide agents, including Agent Orange, when he was stationed at U-Tapao Airfield in Thailand during his period of service.  

Diabetes mellitus is among those listed as diseases associated with herbicide exposure.  See 38 C.F.R. § 3.309 (e) (2017).  VA's Compensation and Pension Service (C&P) has determined that there was significant use of herbicides on the fenced in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes and herbicide exposure should be acknowledged on a facts found or direct basis if a United States Air Force veteran otherwise served near the air base perimeter, as shown by MOS, performance evaluations, or other credible evidence.  M21-1 MR, Part IV, Subpart ii, Chapter 1, Section H, Subsection 7.

The appellant contends that the Veteran's work duties, living quarters, and recreational golf placed him in close proximity to the base perimeter at U-Tapao, and that therefore his exposure to herbicides should be acknowledged pursuant to facts found.  The appellant argues that the Veteran had living quarters approximately 50 feet from perimeter of base and he worked as dental assistant at hospital which was located within 50 feet to perimeter base.  See November 2017 Board hearing transcript, and April 2014 notice of disagreement.   

The Veteran's service personnel records confirm that the Veteran served as a dental assistance at the 11th USAF Hospital at U-Tapao Airfield from January 1973 to January 1974. 

The appellant has provided a lay statement from a retired airman who was stationed at the 11th USAF Hospital, U-Tapao Air Base from April 1970 to April 1971, and he reported that the hospital was located near base perimeter on two sides, within approximately 50 feet of the perimeter fence.  He further stated that he was aware of regular spraying along the perimeter with chemical defoliant while he was stationed at U-Tapao Air Base.  See September 2013 statement from D.T.A.  In addition, at the hearing, the appellant referenced a U.S. Army Field Manual, Tactical Employment of Herbicides, (December 1971) which she indicated provides that for tactical herbicides, a 500 meter buffer distance should be maintained to avoid damage to desirable vegetation,  The appellant also indicated that the same distance is documented in the Army's Field Manual FM3-11 MC RP 3-3, Chapter 9, Herbicide Delivery Systems.  The appellant has also submitted a copy of U-Tapao Airfield map that reflects the location of the hospital and barracks within the perimeter fence as well as a copy of a document entitled Installations Foliage and Vegetation Control Methods regarding herbicide use.  

VA has a duty to assist the appellant by attempting to verify the claimed Agent Orange exposure, to include a request must be sent to the Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides if warranted.  See M21-1, Part IV, Subpart ii, 1.H.5.  In this case, the RO has not contacted the JSRRC, but instead, issued a June 2015 memorandum, in which it found insufficient information to request research of Agent Orange exposure from the JSRRC.  

The Board finds that given the retired airman's lay statements as well as the copies of the U-Tapao Airfield maps and the Army Field Manual expert, a remand is needed to submit a request to JSRRC to search for records to determine the proximity of the base hospital and the Veteran's living quarters to the base perimeter at U-Tapao Airfield in Thailand. 

Accordingly, the case is REMANDED for the following action:

1. Please send a request to JSRRC to search for records to determine the proximity of the hospital base and the living quarters to the base perimeter at U-Tapao Air Base in Thailand during the period of January 1973 to January 1974.  

This request should specifically be accompanied by (1) the maps submitted by the appellant showing the proximity of base hospital and barrack to the U-Tapao Airfield perimeter fence, and, (2) the document entitled Installations Foliage and Vegetation Control Methods regarding herbicide use submitted by the appellant and (3) indicated that the appellant has referenced during the hearing in November 2017 both the December 1971 Army Field Manual, Tactical Employment of Herbicides, and the Army's Field Manual FM3-11 MC RP 3-3, Chapter 9, Herbicide Delivery Systems indicating that a 500 meter buffer distance should be maintained (for spraying herbicides) to avoid damage to desirable vegetation. 

Any response from JSRRC (positive or negative) should be associated with the claims file.  If the Agency of Original Jurisdiction (AOJ) is notified that additional information is needed from the appellant to conduct a search for evidence that might corroborate the Veteran's in-service exposure to herbicides, then the appellant should be contacted and informed of the information needed.  If insufficient data is available to formulate a request within JSSRC guidelines, a memorandum to that effect should be prepared and associated with the claims file.

2. After completing the above, and any other development deemed necessary, readjudicate the appellant's claim based on the entirety of the evidence.  If the claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the appellant and her representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

